Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the thickness of the layer of reinforcing material at the peripheral surface of the traction projections being “greater than a thickness of the layer of reinforcing material forming at least part of the ground-engaging outer surface” as set forth in claim 33; the ratio of the thickness of the layer of reinforcing material at the peripheral surface of the traction projections over a thickness of the layer of reinforcing material forming at least part of the ground-engaging outer surface is at least 1.1, 1.5, or 2 as set forth in claims 34-36; and a concentration of the reinforcing particles being higher at the outer region than at an inner region of the layer of reinforcing material as set forth in claim 37; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "221" and "222" have both been used to designate the same element. Reference characters cannot share the same leader line.
	Reference characters "84" and "1021" have both been used to designate the same element.  
	Reference characters "31" and "82" have both been used to designate the same element.  
	Reference characters "32" and "38" have both been used to designate the same element.  
	Reference characters "61" and "51" have both been used to designate the same element.  
	Reference characters "45k" and "36i" have both been used to designate the same element.  
	Reference characters "88" and "89" have both been used to designate the same element.  

	Reference characters "77i" and "96" have both been used to designate the same element.  
	Reference characters "51" and "106" have both been used to designate the same element.  
	Reference characters "51" and "112" have both been used to designate the same element.  
	Reference characters "51", "106", and "116" have been used to designate the same element.  
	Reference characters "51", "112", and "114" have been used to designate the same element.  
	Reference characters "84" and "112" have both been used to designate the same element.  
	Reference characters "51" and "104" have both been used to designate the same element.  
	Reference characters "51" and "126" have both been used to designate the same element.  
	Reference characters "1241" and "51" have both been used to designate the same element.  
	Reference characters "631" and "63p" have both been used to designate the same element.  

	Reference characters "51’ " and "32" have both been used to designate the same element.  
	Reference characters "51’ " and "31" have both been used to designate the same element.  
	Reference characters "51’ ", "631", "76", and "63p" have been used to designate the same element.  
	Reference characters "51’ " and "76" have both been used to designate the same element.  
	Reference characters "51’ ", "76", and "C1" have been used to designate the same element.  
	Reference characters "51’ " and "112" have both been used to designate the same element.  
	Reference characters "51’ " and "86" have both been used to designate the same element.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 192, 45p, 371, 37m, 58T, 58x, 34i, 40H, 77i, 33i, 44i, 58T.  
	It should be noted that this is not a complete list, and it is the responsibility of the Applicant to verify that ALL reference characters are shown in the drawings.
	It should also be noted that the use of subscripts in the reference characters unnecessarily complicates the drawings, and adds confusion to both the drawings and specification. Namely, elements of the invention that share the same physical structure or the same purpose should have a common reference character (for example, the traction lugs need only be denoted as reference character 58), unless some special/specific quality/feature requires an addition to the reference character.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37i, 37j, 37k, 582, 58k, 58i, 583, 342, 34x, 402.  
	It should be noted that this is not a complete list, and it is the responsibility of the Applicant to verify that ALL reference characters are described in the specification.  
	It should also be noted that the use of subscripts in the reference characters unnecessarily complicates the drawings, and adds confusion to both the drawings and specification. Namely, elements of the invention that share the same physical structure or the same purpose should have a common reference character (for example, the traction lugs need only be denoted as reference character 58), unless some special/specific quality/feature requires an addition to the reference character.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains legal terms (see below).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprises”, “means”, and “said,” should be avoided.

Claim Objections
Applicant is advised that should claim 20 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 13, 22, 28-31, and 43-48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldmann et al (2007/0126286). Feldmann et al shows a track 20 having all of the features as set forth in the above claims. 
	Per claims 1 and 47, Feldmann et al shows an elastomeric track 20 with inner 26 and outer 22 surfaces. A plurality of traction projections 24 extend from the ground-engaging outer surface 22. The track 20 includes a first elastomeric material 30 and a second elastomeric material 40 overlying the first elastomeric material 30. The second material 40 constitutes at least part of a periphery of the track 20, and includes an elastomeric matrix with reinforcing particles embedded therein (paragraph [0014]).  
	Per claims 2 and 6-8, thickness of the second material 40 is less than that of the first material 30. The thickness of the second material 40 is no more than 0.5, 0.25, or 0.1 (paragraph [0016]). 
	Per claims 9-10 and 13, the second material 40 forms less than the entirety of the periphery of the track 20 (see Figures 2B and 5). Namely, the first material 30 forms a first part of the periphery of the track, while the second material 40 forms a second part of the periphery of the track. The second material 40 is formed on the inner surface 26 of the track. 

	Per claim 29-31, the elastomeric matrix of the second material is a mixture of different rubber compounds. The second material 40 is molded with the first material 30. The second material 40 is a rubber matrix with reinforcing particles that impart isotropic properties to the second material 40.  
	Per claims 43-46, the track 20 is used on a vehicle. While Feldmann et al does not specifically disclose the track being used on a snowmobile, this is merely an intended use; with the track of Feldmann et al being capable of being used on any vehicle which utilizes a track. 
	Per claim 48, the track 20 of Feldmann et al may include a plurality of reinforcing segments longitudinally spaced from one another, as shown in Figure 2A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 14-19, 20-21, 23-27, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldmann et al.
 	Regarding claims 3-5, Feldmann et al does not disclose the ratio of the thickness of the second material 40 over the thickness of the first material 30 being no more than 
	Regarding claims 14-19, Feldmann et al does not disclose the concentration of the reinforcing particles measured in parts per hundred rubber (PHR). However, it would have been obvious to one or ordinary skill in the art to form the second material 40 to have a percentage of reinforcing particles therein sufficient to provide reinforcement of the track without an undue increase in rigidity. 
	Regarding claims 20-21, Feldmann et al does not disclose that the use of the second material 40 decreases the noise generated by the track. However, the amount of noise generated by a track is directly related to its configuration (i.e. physical structure) and materials used to make the track. Therefore, generated noise is a result effective variable, and thus would fall under the knowledge of one of ordinary skill in the art.
	Regarding claim 23, Feldmann et al does not specifically disclose the use of ultra-high molecular weight polyurethane reinforcing particles. However, Feldmann et al does disclose the use of polyurethane reinforcing particles. Therefore, one of ordinary skill in the art would find it obvious to use the specific type of polyurethane based on the desired chemical properties, availability, and cost. 
	Regarding claims 24-27 and 40-42, Feldmann et al does not disclose that the reinforcing particles are “non-elongated”. Nor does Feldmann et al disclose the average sphericity or average aspect ratio of the reinforcing particles. However, it would have .    

Allowable Subject Matter
Claims 11-12 and 32-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show endless tracks having reinforcing surfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

	
	
	
	/JASON R BELLINGER/           Primary Examiner, Art Unit 3617